DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           RANDY G. NAUGLE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

        Nos. 4D17-2744, 4D17-2745, 4D17-3032 and 4D17-3303

                              [May 30, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case Nos.
16013481 CF10A, 16013022 CF10A, 17001296 CF10A and 16010029
CF10A.

  Carey Haughwout, Public Defender, and Brad R. Schlesinger, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

GERBER, C.J.

  We affirm the defendant’s convictions and sentences following a plea.
However, we remand for the circuit court to correct a scoresheet error.

   As pointed out in the defendant’s amended motion to correct sentencing
error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), two
misdemeanor charges were erroneously scored as additional offenses
instead of as prior offenses on the defendant’s scoresheet. The circuit
court denied the defendant’s motion, adopting the state’s reasoning that
any error was harmless because the total points would not change as the
result of any correction. We agree that the error was harmless because
the sentence would have been the same. See Brooks v. State, 969 So. 2d
238, 241 (Fla. 2007) (when scoresheet errors are presented via (1) direct
appeal, (2) Florida Rule of Criminal Procedure 3.800(b), or (3) Florida Rule
of Criminal Procedure 3.850, then “any error is harmless if the record
conclusively shows that the trial court would have imposed the same
sentence using a corrected scoresheet”).
    However, the proper action should have been to grant the defendant’s
motion for the sole purpose of correcting the scoresheet. See Henion v.
State, ___ So. 3d ___ (Fla. 4th DCA May 16, 2018) (affirming the defendant’s
sentence, but remanding for entry of a properly calculated scoresheet,
even though the sentence would have been the same); but see McCool v.
State, 211 So. 3d 304, 305 (Fla. 1st DCA 2017) (where the defendant’s
scoresheet erroneously included a sixth “prior record” misdemeanor,
sentence was reversed and remanded for resentencing based upon a
correctly calculated scoresheet; rejecting the state’s argument that the
error was harmless because the points assessed for the sixth misdemeanor
offense were the same as those that should have been assessed for
misdemeanor battery as an “additional offense” on the scoresheet).

   Based on the foregoing, we affirm the defendant’s convictions and
sentences, but remand for the circuit court to correct the scoresheet error.
The defendant need not be present for the ministerial act of correcting the
scoresheet on remand. Henion, ___ So. 3d at ____.

   Affirmed; remanded for correction of scoresheet only.

WARNER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2